SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 Publicly-held Company São Paulo, May 16 th , 2016. To Mr. Nelson Barroso Ortega Superintendência de Acompanhamento de Empresas BM&FBovespa Cc: CVM - Comissão de Valores Mobiliários Mr. Fernando Soares Vieira (Superintendente de Relações com Empresas) Mr. Francisco José Bastos Santos (Superintendente de Relações com o Mercado e Intermediários) Ref.: Official Letter SAE 2177/2016 on May 13 th 2016 – clarification request about information published by the press. In attendance of the Official Letter SAE 2177/2016 on May 13 th , 2016, which request clarification about the news on Valor Econômico, in your 05/13/2016 edition, which includes, among other information, that the Company (i) will announce in this quarter an asset sale to reduce indebtedness; and (ii) expects its total CAPEX to be around R$ 1.2 billion in 2016 (in 2015 it was R$ 2.2 billion), against a previous guidance of R$ 1.5 billion in the end of 2015, we clarify the following: · On May 1 2 th , 201 6, the Company hold a Conference call with live broadcast on the internet ( webcast ) , relating to its 1Q16 Earnings Release and management current perspectives about the Company (“Conference Call”). · The Conference Call had its schedule previously announced and the event was open to the market with wide participation of investors and analysts, allowing them to ask questions about the leverage reduction plan, as well as the asset sales expectations and planned investments for 2016, according to the Conference Call in the minutes 22:12 and 24:07, respectively. COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 Publicly-held Company · We reaffirm that some statements made during this conference call relative to CSN's business prospects, operational and financial projections and goals are beliefs and assumptions of the Company's management and they could affect the results and the performance of the Company and future events. The actual results, Company´s performance and future events could be materially different from those expressed in such forward-looking statements as a consequence of economic conditions of Brazil and other countries, interests rates, exchange rates, future renegotiations or obligation prepayments or credit denominated in foreign currency, protectionist measures in the United States, Brazil and others countries, changes in law and regulations and general competitive factors (in global, regional and national base). · Both presentation and full content of the Conference Call audio are available on CSN's Investor Relations website ( www.csn.com.br/i r), on the “Webcast 1Q16” section. · Other information can be obtained in the Quarterly Financial Statement (ITR), and available in the Comissão de Valores Mobiliários – CVM (www.cvm.gov.br), BM&FBovespa (www.bmfbovespa.com.br) and the Company (www.csn.com.br/ri) websites. We are available for any further clarifications deemed necessary. São Paulo, May 16th 2016. Paulo Rogério Caffarelli IR Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 16, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
